UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):December 1, 2010 PILGRIM'S PRIDE CORPORATION (Exact Name of registrant as specified in its charter) Delaware 1-9273 75-1285071 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1770 Promontory Circle Greeley, CO 80634-9038 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(970) 506-8000 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: qWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) qSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 8.01 Other Events. On December 1, 2010, Pilgrim’s Pride Corporation, a Delaware corporation, issued a press release announcing that it intends to offer $350 million in an aggregate principal amount of senior unsecured notes due 2018, in a private placement to be conducted pursuant to Rule 144A and Regulation S under the Securities Act of 1933, as amended. A copy of the press release is attached to this Current Report on Form 8-K and is incorporated by reference into this Item8.01. Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit NumberDescription Pilgrim's Pride Corporationpress release dated December 1, 2010. 2 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PILGRIM'S PRIDE CORPORATION Date:December 1, 2010 By: /s/ Don Jackson Don Jackson Chief Executive Officer 3 EXHIBIT INDEX Exhibit NumberDescription Pilgrim's Pride Corporationpress release dated December 1, 2010. 4
